Title: Abigail Adams to James Lovell, 24 June 1778
From: Adams, Abigail
To: Lovell, James



Dear Sir

Braintree, 24 June 1778



I know not whether I ought to reply to your favour of April the first, for inded Sir I begin to look upon you as a very dangerous Man.
It was a Saying of a very corrupt Statesman that every Man had his price, had Sir Robert Walpole impeachd mankind with a universal Love of Flattery I believe his assertion would have been more agreable to Truth, but I suppose he was judgeing others by his own venal disposition and I am practicing upon the same principal when I acknowledg that undeserving as those few lines were penned in the bitterness of my Soul of the encomiums bestowed upon them, I cannot but acknowledg Mr. Lovell a most ingenious and agreable flatterer, nor will I attribute this kind praise wholy to a corrupt principal in humane Nature since a desire to stand high in the estimation of those whose virtues and abilities adorn humane life, is rather a proof of a desire of immitation and a stimulous to a good Heart, that if it is conscious it does not already deserve the praises bestowed upon it, it will hasten to obtain them.
The late agreable news from the court of France in some Measure compensates for the anxiety I sufferd from that Quarter of the World before, and I now anticipate the pleasure which it must give my Friend upon his arrival to find the great interest of his Country so generously espoused and a prospect opening for its future Glory and Welfare, nor do I regret that he waited not till this period, but sought to serve his Country in a Foreign Land when the prospect was much glomier than it is at present—and I can now look back to the 13 of Febry. with some pleasureable Sensations and much less Emotion than I could a month ago. But you kindly advice me to confine my Imagination to a future happy day. O Sir you have pointed me to a motive which is my food by day and my Rest by Night, it sheds a Ray of light upon the Gloomy hours, days and months as they pass. But I must restrain a pen which would run riot upon this subject.
The Letters which you mention in yours of March 21 as having wrote to my partner arrived since his absence and were deliverd to me, and agreable to his direction I opened them all, and perused them with a pleasure which the communicative manner of your writing must always give to your correspondence, tho in these I could not charge you with excerciseing a talent, which in your late favour to me you did not hide in a Napkin. There is something peculiarly pleasing in all of them. The Letter which your curiosity leads You to inquire after and which is forwarded, is that in which you gave ample scope to your immagination with regard to the Robbery of the publick packets. It most abundantly aided my fears and apprehensions at that time, and I could easily connect assassination with Robbery, and devollope the whole scene of wickedness at once.—The concilitary plan as it is calld, will reach you before this Letter. I cannot but congratulate my country upon it. Since they will be universally united in dispiseing it, he never could suppose with the advantages we are in possession of that we would accept them. I hope we should have disdaind them in our most unfortunate days, or I should think my Countrymen arrived at that unfortunate period, when as a late political writer observes a people are no longer worth saving. But not for this have we endured Hunger, cold and Nakedness, the sword and pestilence, But the Laws, the Rights, the generous plan of power deliverd down, From age to age, by our renoun’d Forefathers.

“And think thou North the Sons of such a Race
Where Beams of Glory bless their purpled Morn
Will shrink unnerved before a Tyrant face
Nor meet thy lowring insolence with Scorn.
Go raise thy hand and with its magick power
Pencil with Night the Suns assending Ray
Bid the broad Veil Eclipse the Noontide hour
And blank the radiance of the cheerfull Day
(Such Night as lowers o’er Britain’s fated land
Where rayless Shades the Darkned Throne surround.
Nor Deeper Glooms at Moses waving Wand
Pour’d their thick Horrours, oer the memphian land)
Bid Heaven bright Flames at thy dread Voice expire
Or chain the angry vengance of the waves
Then hope thy Breath can chill the Eternal Fire
And free Souls pinion with the Bonds of Slaves.”

Excuse this borrowed poetical flight, and the length of this Epistle. I have had a great mind to commit it to the flames but considering it cost me some time to write it, and some paper too which is an expensive article, and that I have a curiosity to know the contents of Mr. Deans packages which I could not so conveniently ask for in any other way, I have concluded to let it come under the Signature of

Portia

